              Case 3:19-bk-30155                    Doc 8       Filed 01/18/19 Entered 01/18/19 14:21:57                                         Desc Main
                                                                Document      Page 1 of 2

Fill in this information t o identify your case:

Debtor1            Jasmine Carswell
Debtor 2
                    First Name               Middle Name               Last Name
                                                                                                                    Zul9 ..:Mi 18 PM 12: 39
(Spouse, if filing) First Name               Middle Name               last Name
                                                                                                                                 n l ,.�:< ..;F.D ,J��t�,t:s
United States Bankruptcy Court for the: Southern District of Ohio                                                               CL'.�FY: ;)C COURT
Case number                                                                                                           11 � •W:•(ff..�)TCY �ick if this is an
                                                                                                                                :-o;,: C/';0 amended filing
                                                                                                                                       0

 (If known)                                                                                                                 ·     •·       :·




  Official Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                                         12,1s

  If you are an individual filing under chapter 7, you must fill out this form if:
  ■ creditors have claims secured by your property, or
  ■ you have leased personal property and the lease has not expired.
  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).

                     List Your Creditors Who Have Secured Claims

    1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
         information below.

           Identify the creditor and the property that is collateral               What do you intend to do with the property that              Did you claim the property
                                                                                   secures a debt?                                              as exempt on Schedule C?

         Creditor's
                          Ally Financial                                           1;21 Surrender the property.                                  laa No
         name:
         Description of
                                                                                   D Retain the property and redeem it.                          □ Yes
         property
                                 2015 Chevy Malibu                                 D Retain the property and enter into a
         securing debt:                                                               Reaffirmation Agreement.
                                                                                   0 Retain the property and [explain]: ____



         Creditor's                                                                D Surrender the property.                                     □ No
         name:
         Description of
                                                                                   D Retain the property and redeem it.                          □ Yes
         property                                                                  D Retain the property and enter into a
         securing debt:                                                               Reaffirmation Agreement.
                                                                                   0 Retain the property and [explain]: ____



         Creditor's                                                                D Surrender the property.                                     □ No
         name:
         Description of
                                                                                   D Retain the property and redeem it.                          □ Yes
         property                                                                  0 Retain the property and enter into a
         securing debt:                                                              Reaffirmation Agreement.
                                                                                   D Retain the property and [explain]: ____

         Creditor's                                                                D Surrender the property.                                     □ No
         name:
         Description of
                                                                                   D Retain the property and redeem it.                          □ Yes
         property                                                                  D Retain the property and enter into a
         securing debt:                                                               Reaffirmation Agreement.
                                                                                   D Retain the property and [explain]: ____

  Official Form 108                            Statement of Intention for Individuals Filing Under Chapter 7                                                   page 1
           Case 3:19-bk-30155               Doc 8          Filed 01/18/19 Entered 01/18/19 14:21:57                           Desc Main
                                                           Document      Page 2 of 2

 Debtor1       Jasmine Carswell                                                            Case number (If known)______________
                                                                                                                 ,             _
               RrstName       Middle Name      Last Name




               List Your Unexpired Personal Property Leases

  For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
  fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
  ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

       Describe your unexpired personal property leases                                                             Will the lease be assumed?

      Lessor's name:                                                                                               □ No
      Description of leased
                                                                                                                   □ Yes
      property:


      Lessor's name:                                                                                               □ No
      Description of leased
                                                                                                                   □ Yes
      property:


      Lessor's name:                                                                                               □ No
      Description of leased                                                                                        □ Yes
      property:


      Lessor's name:                                                                                               □ No
                                                                                                                   □ Yes
      Description of leased
      property:


      Lessor's name:                                                                                               □ No
      Description of leased
                                                                                                                   □ Yes
      property:


      Lessor's name:                                                                                               □ No
      Description of leased
                                                                                                                   □ Yes
      property:


      Lessor's name:                                                                                               □ No
      Description of leased
                                                                                                                   □ Yes
      property:




 ■ ate         Sign Below




                                                               Signature of Debtor 2

                                                               Date ________
                                                                    MM/    DD/   YYYY




Official Form 108                           Statement of Intention for Individuals Filing Under Chapter 7                            page2
